Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered January 3, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment, made on the ground of delay in sentencing (see CPL 380.30 [1]), since the delay was not excessive and was occasioned by “plausible reasons” that should not trigger a loss of jurisdiction (see People v Drake, 61 NY2d 359, 366 [1984]). After defendant absconded while awaiting sentencing, and the People learned that he was serving a sentence in New Jersey, they made reasonably diligent efforts to have defendant returned to New York. However, the New Jersey authorities firmly refused to produce defendant for sentencing in New York prior to his release on parole from his sentence in New Jersey. There is no reason to believe that any further steps available to the People would have been successful. Furthermore, the length of the delay was not unreasonable. Concur—Sullivan, J.P, Ellerin, Lerner, Marlow and Catterson, JJ.